                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:14-CR-00022-KDB-DSC-1

 UNITED STATES OF AMERICA,


    v.                                                         ORDER

 LARRY WAYNE AIKEN,

                Defendant.


   THIS MATTER is before the Court on Defendant Larry Wayne Aiken’s third pro se motion

for compassionate release and reduction in sentence and home confinement under 18 U.S.C. §

3582(c)(1)(A), the First Step Act of 2018, and the Coronavirus Aid, Relief, and Economic Security

(CARES) Act of 2020. (Doc. No. 63). Having carefully reviewed the Defendant’s motion,

exhibits, and all other relevant portions of the record, the Court will deny the motion without

prejudice to a renewed motion after exhaustion of his administrative remedies.

                                     I.    BACKGROUND

   In 2014, Defendant pled guilty to possession of child pornography that has been shipped or

transported in or affecting interstate or foreign commerce in violation of 18 U.S.C. §

2252A(a)(5)(B). (Doc. No. 18). He was sentenced to 120 months imprisonment plus five years of

supervised release. (Doc. No. 31).

   Defendant is a 47-year-old male confined at FCI Fort Dix, a low-security federal corrections

institution in New Jersey, with a projected release date of January 27, 2023. Defendant seeks a

reduction in his sentence under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). He

states he suffers from heart disease, Type II diabetes and hypertension. According to his




         Case 5:14-cr-00022-KDB-DSC Document 65 Filed 09/02/20 Page 1 of 7
Presentence Report, he suffers from heart disease, high blood pressure, high cholesterol, Type II

diabetes, arthritis and occasional migraine headaches. (Doc. No. 29, ¶ 59). He has suffered two

heart attacks, one in 2001 and the other in 2009. Id. Defendant did attach some medical records

to his motion which indicate that he suffers from heart disease, high blood pressure, Type II

diabetes, and arthritis in the knee. (Doc. No. 64). The records also indicate non-compliance with

taking medications and refusing medical treatment and regimen. Id.

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the




       Case 5:14-cr-00022-KDB-DSC Document 65 Filed 09/02/20 Page 2 of 7
agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where

pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s

burden to show that he has exhausted his remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

Defendant claims to have petitioned the warden for compassionate release on July 24, 2020, heard

no answer and that 30 days has passed. While he attaches a form entitled request to staff dated

July 24, 2020, it is not signed by any member of the prison within the appropriate boxed signature

line. (Doc. No. 63, Exhibit C). Defendant claims the warden signed it as being received on the

same date in the top half of the form but this Court has seen enough request forms to know that

the staff and warden always sign in the appropriate box located at the bottom of the page.

Furthermore, this is Defendant’s third compassionate release motion to this Court and all have

been handprinted, yet the date on this supposed request is in cursive, which seems odd. Thus, the

Court is unable to verify whether or not it was sent to or received by the warden. The motion fails

to show that the Defendant has fully exhausted his administrative rights to appeal a failure of the

BOP to bring a motion on his behalf or that 30 days have elapsed from the warden’s receipt of a

request.

    According to the BOP’s website, FCI Fort Dix currently has zero inmates and zero staff with

confirmed active cases of COVID-19. There are over 4,000 inmates at FCI Fort Dix. There have




        Case 5:14-cr-00022-KDB-DSC Document 65 Filed 09/02/20 Page 3 of 7
been no inmate deaths while 37 inmates have recovered and 6 staff have recovered. Given this

information, the Court finds that Defendant has not met his burden of showing that the exhaustion

requirement in 18 U.S.C. § 3582(c)(1)(A) should be excused. With no current case amongst the

inmate population nor the staff at FCI Fort Dix, requiring Defendant to exhaust his administrative

remedies within the BOP before petitioning this Court would not result in any “catastrophic health

consequences” or unduly prejudice Defendant. See United States v. Fraction, No. 3:14-CR-305,

2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding the defendant did “not demonstrate

any ‘catastrophic health consequences’ to make exhaustion futile or show that he could be unduly

prejudiced if he had to wait to exhaust his administrative remedies with the BOP”). Generalized

concerns regarding the possible spread of COVID-19 to the inmate population at FCI Fort Dix are

not enough for this Court to excuse the exhaustion requirement, especially considering the BOP’s

statutory role, and its extensive and professional efforts to curtail the virus’s spread at FCI Fort

Dix. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

   The Court does not intend to diminish Defendant’s concerns about the pandemic, especially

given his health conditions. However, given the scale of the COVID-19 pandemic and the

complexity of the situation in federal institutions, it is even more important that Defendant first

attempt to use the BOP’s administrative remedies. See United States v. Annis, 2020 WL 1812421,

at *2 (D. Minn. Apr. 9, 2020). Not only is exhaustion of administrative remedies required under

the law, but it also “makes good policy sense.” United States v. Fevold, 2020 WL 1703846, at *1

(E.D. Wis. Apr. 8, 2020). “The warden and those in charge of inmate health and safety are in a far

better position than the sentencing court to know the risks inmates in their custody are facing and

the facility’s ability to mitigate those risks and provide for the care and safety of the inmates.” Id.

As the Third Circuit has recognized, “[g]iven BOP’s shared desire for a safe and healthy prison




       Case 5:14-cr-00022-KDB-DSC Document 65 Filed 09/02/20 Page 4 of 7
environment . . . strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on

added—and critical—importance.” Raia, 954 F.3d at 597.

   For these reasons, the Court will deny Defendant’s Motion without prejudice to a renewed

motion once he has appropriately exhausted his administrative remedies.

                                      III.   CARES ACT

   In response to the COVID-19 pandemic, the President signed the CARES Act into law on

March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2) of the Act gives the

Director of the BOP authority to lengthen the maximum amount of time a prisoner may be placed

in home confinement under 18 U.S.C. § 3624(c)(2) during the covered emergency period, if the

Attorney General finds that emergency conditions will materially affect the functioning of the

BOP. On April 3, 2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates for home

confinement. However, nothing in the CARES Act gives the Court a role in determining those

candidates. See United States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018) (district court

lacks authority to govern designation of prisoners under § 3624(c)(2)).

                             IV.    CONSTITUTIONAL ISSUES

   Defendant contends that the Eighth Amendment’s prohibition against cruel and unusual

punishment supports his motion. But Eighth Amendment protections and standards are not

applicable to the compassionate release analysis under Section 3582(c). See United States v.

Butler, No. 16-54-RGA, 2020 WL 3207591, at *3 (D. Del. June 15, 2020) (stating that defendant’s

contention that BOP officials have mishandled the COVID-19 crisis and are violating the inmates’

Eighth Amendment rights does not provide a basis for compassionate release); United States v.

Statom, No. 08-20669, 2020 WL 261156, at *3 (E.D. Mich. May 21, 2020); United States v.




      Case 5:14-cr-00022-KDB-DSC Document 65 Filed 09/02/20 Page 5 of 7
Rodriguez-Collazo, No. 14-CR-00387, 2020 WL 2126756, at *3 (E.D. Pa. May 4, 2020)

(“Defendant contends that the current conditions at Elkton FCI violate his Fifth and Eighth

Amendment rights. However, these claims—which the Court construes as challenging the

execution of his sentence at Elkton FCI—are not properly brought in a motion for compassionate

release[.]”); United States v. Numann, No. 3:16-CR-00025-TMB, 2020 WL 1977117, at *4 (D.

Alaska Apr. 24, 2020) (explaining that “claims relating to the manner and conditions of

confinement . . . are not properly brought in a motion for compassionate release”).

       To the extent that Defendant wishes to raise a claim that prison officials’ deliberate indifference

to his medical needs has resulted in an independent violation of his Eighth Amendment rights, he

would need to do so in a lawsuit brought pursuant to Bivens v. Six Unknown Named Federal Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971), not in a compassionate release motion. A

civil rights action under Bivens will not result in Defendant’s immediate release, but rather is a

private action for damages against federal officials alleged to have violated a citizen’s

constitutional rights. Therefore, to the extent Defendant is challenging the execution of his

confinement and seeks immediate release from custody due to alleged Eighth Amendment

violations, he should file a petition seeking habeas corpus relief under § 2241. That petition must

be filed in the district of confinement. See generally United States v. Little, 392 F.3d 671, 679 (4th

Cir. 2004) (holding that the district court in which the defendant filed his § 2241 was not the proper

venue because it was not the district of confinement).1




1
    Defendant is confined at FCI Fort Dix, which is located in the District of New Jersey.



          Case 5:14-cr-00022-KDB-DSC Document 65 Filed 09/02/20 Page 6 of 7
                                         V.     ORDER

   IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release and

reduction in sentence and home confinement (Doc. No. 63), is DENIED without prejudice to a

renewed motion after exhaustion of his administrative remedies.

   SO ORDERED.




                                Signed: September 1, 2020




      Case 5:14-cr-00022-KDB-DSC Document 65 Filed 09/02/20 Page 7 of 7
